Citation Nr: 0512769	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  00-19 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and L. S.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to September 
1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is part of the record now before the Board.


FINDING OF FACT

PTSD is manifested by total occupational and social 
impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

With a total grant of the benefit sought, compliance with the 
VCAA is moot. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. 4.130, Diagnostic Code 9411, the general 
rating formula for the evaluation of mental disorders to 
include PTSD, the criteria for a 100 are:  Total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for name of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) scale, and a score 
assigned thereon, reflect the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  GAF scores ranging between from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Factual Background

In its August 1997 rating decision, the RO granted service 
connection and assigned an initial 50 percent rating for 
anxiety disorder, effective October 1, 1995.  

The veteran filed the currently pending claim for increase in 
February 1999.  

In March 1999, the RO granted entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU), effective August 1, 1998.  The 
RO noted in this decision that the veteran last worked in 
July 1998, and also that a VA psychologist had opined that 
the veteran was not capable of gainful employment due to 
psychiatric disability.   

In an August 1999 decision, the RO recharacterized the 
veteran's service-connected psychiatric disability as an 
anxiety disorder with PTSD, and granted a one-month, 
temporary, total disability rating on the basis of the 
veteran's psychiatric hospitalization during the month of 
January 1999.  The veteran's 50 percent schedular rating was 
reinstated from February 1, 1999 to the present.  

The relevant evidence consists of the following documents.

A VA hospital summary, dated from December 1998 to January 
1999, indicates that the veteran was voluntary admitted for 
psychiatric treatment.  It was noted on mental status 
examination during this time period, that the veteran's mood 
was depressed, his affect was often angry and irritable, and 
judgment and insight were poor.  A diagnosis was noted on 
discharge of PTSD, with an assigned GAF score of 50, and of 
70 over the previous year.   

Additional VA hospitalization records dated from March 1999 
to May 1999, reflect that the veteran was again admitted for 
psychiatric treatment, and that during this period he showed 
signs of depressed mood, anger and guilt, and also complained 
of intrusive memories and sleep disturbances.  The veteran's 
diagnosis on discharge was PTSD, with a GAF score of 50.   

In August 1999, a private psychiatrist evaluating the veteran 
noted that the veteran's affect was appropriate to his mood 
most of the time, but that there was a certain degree of 
irritability.  This psychiatrist diagnosed PTSD, in remission 
due to medication.    

A copy of a January 2000 decision from the Social Security 
Administration, indicates that the veteran was deemed 
eligible for disability benefits as a result of his diagnosed 
PTSD, effective November 1, 1999.  

Treatment records from the Austin Outpatient Clinic (OPC), 
dated from November 1999 to August 2004, reflect the 
veteran's ongoing treatment for PTSD with anxiety-related 
symptoms, including through counseling on an individual and 
group basis.  
In August 2000, the psychologist then regularly treating the 
veteran, provided a statement in support of the veteran's 
claim for increase, in which she noted that the veteran had 
severe ongoing problems with PTSD, and associated anger, 
depression, and social impairment.  The psychologist referred 
to a recent incident in which the veteran had pulled a gun 
during an argument with his wife, and when the police arrived 
on the scene, the veteran had resisted arrested and in his 
hopelessness wished he would be shot.  The veteran was later 
charged with forceful kidnapping and willful endangerment to 
law enforcement.  She further noted that the veteran's 
impaired judgment and suicidal ideation contributed to severe 
legal consequences for him.         

A January 2003 VA psychiatrist's report from the Austin OPC 
notes that the veteran reported increased anxiety, 
irritability, and feelings of anger.  The veteran also 
complained of intrusive thoughts, nightmares, social 
avoidance, social isolation, emotional numbing, and 
significant hyperarousal.  He denied suicidal or homicidal 
thoughts at that time.  He had recently been involved in an 
altercation with another individual, and felt that he needed 
to seek treatment to address his symptoms.  An impression was 
noted of PTSD, with a GAF of 45.  Subsequent reports of 
treatment from this psychiatrist dated in November 2003, 
April 2004, and August 2004, continue to note symptoms of 
anxiety, social avoidance, intrusive memories, sleep 
difficulties, and hyperarousal related to the veteran's PTSD, 
as well as an assigned GAF of 45.  

On VA examination in September 2004, the veteran reported 
that the severity of his psychiatric problems when compared 
to the last examination, on a scale of 1 to 10 (with 10 being 
extremely severe) was a 9, and he rated the frequency and 
severity of his current problems as a 7.  He stated that he 
did not generally get along with others, and that his social 
contact was limited to contact with his children, his mother, 
and one friend.  He spent much of his time during the day at 
a ranch belonging to his neighbors, but reported no leisure 
activities or pursuits.  He had last worked in 1999 as a 
meter reader, and was fired from this job position following 
a physical altercation with his supervisor.  The veteran 
further reported that over the previous year he had 
physically assaulted eight different people, and that he had 
become verbally assaultive with his sister recently.  A 
typical trigger would occur when he was driving and someone 
attempted to run him off of the road.  He stated that over 
the past year he had felt the need to cut down or quit 
drinking, and that he remained on probation (in connection 
with the above-noted incident involving charges for resisting 
arrest) and was required to attend Alcoholics Anonymous and 
anger management classes.  He admitted to having suicidal 
thoughts, but stated that he would not act on these thoughts.  

On mental examination, the veteran stated that his mood was 
one of reluctant acceptance of various recent stressful life 
events.  The veteran's mother, who was present at the 
interview, reported that about twice per week the veteran 
would mumble in his sleep, and would later acknowledge that 
at those times he was having a nightmare.  The veteran slept 
between three and four hours per night.  He tended to worry a 
great deal about current problems between family members.  He 
denied any suicidal or homicidal ideations or intent.  (The 
examination report does not resolve this particular finding 
with the earlier, above-noted report from the veteran 
regarding suicidal ideation at times.)  The veteran 
acknowledged that occasionally he would hear his name being 
called and think his mother was talking to him, and that at 
times he would overhear voices telling him to "take care of 
it."  He denied having any delusions.  He reported that his 
memory was poor, including his ability to concentrate and his 
recent memory, although the examiner noted that there did not 
appear to be any gross impairment to his recent or remote 
memory.  The examiner observed that the veteran's psychiatric 
condition since the last VA examination in 1998, did appear 
to be marked by increased social isolation, staying by 
himself, and decreased ability to get along with other 
people.  The veteran met the criteria for PTSD, in that he 
experienced recurrent intrusive memories and nightmares 
related to his service, avoidance of reminders of his 
service, feelings of detachment and estrangement from others, 
restricted range of affect, irritability, hypervigilance, and 
exaggerated startle response.  

The examiner diagnosed PTSD and alcohol abuse, and assigned a 
GAF score of 45.  He stated that the veteran's primary 
diagnosis appeared to be PTSD.  Also noted was that the 
veteran had marked social impairment and had not worked for 
about 5 years.  In the view of the examiner, the veteran's 
prognosis for improvement was guarded as he did not 
participate in any counseling and was only on medication. The 
veteran reported spending much of the day by himself, 
avoiding watching television, and hypervigilant behavior that 
included frequently checking the locks to his house.  The 
veteran did appear to be competent to manage whatever VA 
funds he received.

During the February 2005 Board hearing, the veteran stated 
that he often behaved in a manner that indicated suicidal 
intentions, in that he would recklessly put his life at risk 
through physical confrontations with others, including 
placing himself in situations in which he was alone against a 
group of five or six individuals.  He also reported that his 
speech at times was illogical, causing family members to have 
difficulty understanding him, and that he routinely suffered 
from impaired impulse control and unprovoked irritability.  
He stated that he had no tolerance for lack of respect or 
what he perceived as the "stupidity" of others, and this 
intolerance would frequently lead to his involvement in 
physical altercations.  The veteran provided additional 
details as to the 1999 incident (already noted above) 
following a domestic disturbance at his home, stating that he 
had resisted arrest by taking a gun from an officer and 
holding the officer in his control.  He was charged with 
forceful kidnapping, and was eventually able to avoid a 
prison sentence through counseling and probation.  The 
veteran also testified with regard to his employment history, 
that he had last worked as a water meter reader in 1998, but 
lost this job position after having physically assaulted his 
supervisor, and then being involved in an altercation with a 
customer.     

In a February 2005 statement, the VA psychiatrist who had 
been regularly treating the veteran since January 2003, noted 
that the veteran had significant PTSD symptoms including 
reexperiencing trauma, avoidance, emotional numbing, 
hyperarousal, and hypervigilance.  Also noted were the 
veteran's significant difficulties with impulse control and 
irritability, difficulties in dealing with stressful 
situations due to hyperarousal and problems in cognitive 
structuring, and limitations in social interactions including 
with close relationships and intimacy.  The psychiatrist 
indicated that the veteran was significantly and adversely 
affected by his PTSD symptoms in all facets of his life.   

Analysis

As regarding the exact characterization of the veteran's 
service-connected psychiatric disability, although the RO has 
considered this disability as an anxiety disorder in its 
previous adjudication of the claim on appeal, the medical 
evidence of record indicates that the predominate diagnosis 
is of PTSD.  The Board's evaluation of the veteran's 
psychiatric disability under the current diagnosis of PTSD in 
any event will include consideration of any underlying 
anxiety-related symptoms. 

The pertinent medical evidence in this case reflects that the 
symptoms associated with the veteran's service-connected PTSD 
more nearly approximate the criteria for a 100 percent 
rating, for total occupational and social impairment.  The 
veteran's PTSD has been primarily manifested by grossly 
inappropriate behavior, persistent danger of hurting self or 
others, suicidal ideation, social isolation, significantly 
impaired impulse control, chronic anxiety, irritability, 
anger, intrusive thoughts, nightmares, avoidance of reminders 
of experiences during service, emotional numbing, 
hypervigilance, and enhanced startle response.  

The veteran underwent VA psychiatric hospitalization on two 
separate instances during early-1999, at which time he showed 
symptoms of a depressed mood, anger and irritability, 
feelings of guilt, and poor insight and judgment.  On each 
instance PTSD was diagnosed on discharge.  

An August 2000 statement from a VA psychologist treating the 
veteran on an ongoing basis, indicated that the veteran 
suffered from severe PTSD symptoms that included anger, 
depression, and social impairment.  The psychologist related 
a 1999 incident (which the veteran also later recounted in 
his February 2005 testimony before the Board), in which the 
veteran brandished a gun during a domestic dispute, and when 
the police arrived at the veteran's house he resisted arrest 
and threatened to harm one of the officers.  She noted that 
the veteran's impaired judgment and suicidal ideation had 
been a factor in the occurrence of this incident.  Additional 
VA psychiatric treatment providers have also noted symptoms 
such as social isolation, irritability, anger, anxiety, and 
difficulties with impulse control.  
On VA examination in September 2004, the veteran reported 
having physically assaulted eight different individuals over 
the past year, and stated that he had become verbally 
assaultive with his sister.  He indicated that he was taking 
anger management classes.  He also complained of suicidal 
ideation, poor memory, persistent anxiety, and possible 
auditory hallucinations.  The examiner noted the veteran's 
increased social isolation, decreased ability to get along 
with others, restricted affect, and sense of detachment and 
estrangement from others.  During the Board hearing, the 
veteran stated that he would frequently place his life at 
risk through physical confrontations, including situations in 
which he was alone against a group, and further indicated 
that he had no tolerance for and would engage in altercations 
with those who appeared disrespectful.  He stated that he 
lost his most recent job position in 1998 as a result of 
physical confrontations with his supervisor and others at his 
place of work.

Moreover, with respect to the veteran's employability, in 
March 1999, the veteran was granted a TDIU rating, in light 
of a treating psychologist's opinion that he was unemployable 
due to psychiatric disability.  In January 2000, the veteran 
was also awarded full disability benefits from the Social 
Security Administration as a result of his PTSD.  The 
September 2004 VA examiner confirmed that the veteran 
continued to demonstrate marked social impairment, and had 
not worked in 5 years.  

As for symptoms associated with the diagnosis of PTSD in DSM-
IV, but not listed in Diagnostic Code 9411, the record 
reflects that the veteran experiences symptoms such as 
intrusive thoughts related to service, nightmares, avoidance 
of reminders of experiences during service, emotional 
numbing, irritability, hypervigilance, and enhanced startle 
response.  

The evidence also indicates that the veteran's GAF scores 
have consistently been between 45 and 50, reflective of 
serious impairment.  The veteran has not received any 
assigned GAF score higher than 45 since his May 1999 
discharge from psychiatric hospitalization.  While such GAF 
scores on their own would not necessitate a finding of total 
occupational and social impairment, these scores are 
consistent with the veteran's total impairment due to PTSD as 
reflected in the symptoms noted above.      
For all of the above reasons, and affording the veteran the 
benefit of the doubt, the Board finds that the evidence 
supports the assignment of a 100 percent rating for service-
connected PTSD.


ORDER

A 100 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.  



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


